—Judgment unanimously affirmed. Memorandum: The verdict finding defendant guilty of robbery in the first degree (Penal Law § 160.15 [2]) and related crimes is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). County Court properly denied without a hearing defendant’s motion challenging the panel of prospective jurors (see, People v Grant, 226 AD2d 1092, lv denied 89 NY2d 864). Defendant’s request for a missing witness charge was untimely and thus properly denied (see, People v Bender, 244 AD2d 910, lv denied 91 NY2d 923). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Niagara County Court, Hannigan, J. — Robbery, 1st Degree.) Present — Lawton, J. P., Wisner, Callahan, Boehm and Fallon, JJ.